Exhibit 99.4 Ken Embree, P. Eng. Knight Piesold Ltd. Suite 1400, 750 West Pender St. Vancouver, British Columbia, Canada V6C 2T8 CONSENT OF QUALIFIED PERSON I, Ken Embree, P.Eng., consent to the public filing of the teclmical report titled "Preliminary Economic Assessment of the Ixtaca Project" and dated 13 May 2014 (the "Technical Report") by Almaden Minerals Ltd. I also consent to any extracts from or a summary of the Technical Report in the April 16, 2014 news release of Almaden Minerals Ltd. I confirm that I have read the April 16, 2014 news release filed by Almaden Minerals Ltd. and that it fairly and accurately represents the information in the sections of the Technical Report for which I am responsible. Dated this 29Ihday of May, 2014.
